DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-11 in the reply filed on 11/19/2020 is acknowledged.  Claims 1-6, 10-11 are deleted and claims 12-21 have been entered.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 14. (Currently amended) The server system according to claim 7, wherein the determination unit determines the print capability to be transmitted to the information processing apparatus, wherein the print capability is a print capability of the one of the plurality of printing apparatuses to which the print data was transmitted.

Regarding claim 15. (Currently amended) The server system according to claim 14, wherein the one of the plurality of printing apparatuses is a printing apparatus to which the server system transmitted the print data list.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquisition unit”, “a storing unit”, “a determination unit” and “a transmission unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see paragraphs 0035, 0036, 0091 of Specification). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
7.	Claims 1-9, 12-21 are allowed.  Claims 1-9, 12-21 are renumbered as 1-13, respectively.

8.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7, 20, and 21, the prior art of record, specifically Kishida (US 2013/0063776) teaches a server system that is capable of receiving print data from an information processing apparatus and transmitting the print data to one of a plurality of printing apparatuses (Network system includes an information processing apparatus 101 and one or more printers 102a, 102b, and so on that receive print data from the 
	Yamada et al. (US 2016/0239242) teaches an acquisition unit configured to acquire print capabilities from the plurality of printing apparatuses (Server control unit 50 has an image data generator 502 that acquires a print request, and generates and outputs image data based on the acquired print request; and a print data generating unit 503 that acquires the image data output by the image data generator 502, generates and outputs print data based on the image data when print data can be normally generated based on the acquired image data; paragraph 0192, Figures 1, 4); 
Tsujita (US 2015/0103367) teaches a storing unit configured to store information regarding the one of the plurality of printing apparatuses to which the print data was transmitted (Control processing unit 209 stores information about the pressed paper size "A4" in the memory unit 204; paragraph 0077, Figures 3, 4).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for determining a print capability from among the acquired print capabilities based on the stored information; and transmitting the determined print capability to the information processing apparatus for reducing processing load of print server.  

Regarding claims 8-9, 12-19, the instant claims are dependent on allowable claim and are thus allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sugimoto et al. (US 2006/0215181) discloses upon receiving the acquisition request, the printer acquires the tray information and extracts the paper size information and the paper orientation information therefrom.
	Okada (US 8,711,371) discloses control unit stores the printing orientation information as the "apparatus rear side-oriented image leading edge orientation" on the RAM.
	Wagatsuma (US 2019/0065127) discloses a control program of a server capable of executing an additional print job without lowering productivity of a print job being accepted.
	Katano (US 2013/0044353) discloses server transmits, to the printing apparatus, the print job which designates print data capable of print processing by the printing apparatus.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.